213 N.W.2d 445 (1973)
191 Neb. 29
Betty J. FRITCH, Appellee,
v.
Jack L. FRITCH, Appellant.
No. 39056.
Supreme Court of Nebraska.
December 21, 1973.
*446 William L. Walker, Earl Ludlam, Lincoln, for appellant.
Richard E. Scott, Bauer, Galter, Scott & Geier, Lincoln, for appellee.
Heard before SPENCER, SMITH, and CLINTON, JJ., and KUNS and FLORY, District Judges.
KUNS, District Judge.
This is an appeal from two orders in contempt proceedings and an oral allowance of attorney's fees in connection therewith.
Both parties sought to have the other held in contempt for failure to obey previous orders of the court in a divorce proceeding. The trial court ordered that plaintiff appellee be held in contempt "unless she pay defendant the sum of $150.00 on or before March 15, 1973." In a separate order, the trial court ordered that defendant appellant "will be found in contempt if such payments are not made by March 15, 1973." Both orders are conditional. They are not final and are not subject to appeal. § 25-1911, R.R.S. 1943; Essay v. Essay, 180 Neb. 291, 142 N.W.2d 337.
The bill of exceptions shows that the trial court made an oral pronouncement of an allowance of attorney's fees to appellee's attorney at the conclusion of the contempt hearings. No notation thereof was made on the trial docket. This was not the rendition of a judgment in accordance with the statute. § 25-1301, R.R.S.1943.
For the reasons stated above, the appeal is dismissed.
Appeal dismissed.